DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13, 16-18, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons.
In dependent claims 2-7, 10, 11, 13, 16-18, 20, 21, and 23, the deletion of the phrase “according to” from the claim preambles render the claims unclear. For clarity of the claims, the phrase should be added back into the claim preambles. Appropriate correction is required. 
Claim 4 recites the limitation "the external radii of curvature R3, R4" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the third and fourth sidewalls” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the internal diameter D1" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. It appears the claim is intended to refer to the internal diameter D of the tubular reactor which was previously defined in the claim. Thus, the term “D1” should be changed to --D--. Similarly, the term “D1” in the last line of claim 9 should be changed to --D--.
Claim 23 is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14-19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Coupland et al. (US 2018/0117578).
Regarding claims 14-18 and 21-23, the three-dimensional ellipsoidal shape catalyst particle illustrated in Figs. 7 and 8 of the reference Coupland et al. reads on the catalyst particle recited in the instant claims 14-18 and 21-23.
Regarding claim 19, the three-dimensional ellipsoidal shape catalyst particle illustrated in Figs. 7 and 8 of the reference Coupland et al. reads on the catalyst particle recited in the instant claim 19.
Claims 14-18 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glover (US 8,062,521).
Regarding claims 14-18 and 21-23, the elliptical shaped catalyst particle (15) illustrated in Fig. 12 of the reference Glover et al. reads on the catalyst particle recited in the instant claims 14-18 and 21-23 (see col. 3, lines 12-27; col. 4, lines 6-17; col. 9, lines 36-38; col. 11, lines 63-67; Fig. 12).
Regarding claim 20, the reference Glover teaches that the catalyst particle (15) can be a molded monolithic catalyst particle (see col. 3, lines 9-11; col. 4, lines 6-17; col. 9, lines 36-38). 
Claim 19 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wang et al. (US 10,112,830).
Regarding claim 19, the reference Wang et al. teaches a catalyst particle having a three-dimensional shape comprising a body portion said body portion being in the form of an elliptic cylinder (see col. 5, lines 5-8) and comprising a sidewall extending in a direction parallel to a primary axis L between a first end-face and a second end-face (see col. 3, lines 57-67; col. 5, lines 5-8; Figs. 1-6); wherein at least one of said first end-face and said second end-face of said catalyst particle, has a convex form so as to define curved first and/or curved second end-faces of said catalyst particle (see col. 3, lines 47-53; col. 5, lines 51-57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Coupland et al. as applied to claim 20 above, and further in view of Glover (US 8,062,521).
Regarding claim 20, the reference Coupland et al. does not specifically disclose that the catalyst particle is a molded monolithic catalyst particle. However, as evidenced by the reference Glover (see col. 3, lines 9-11; Figs. 4-11), it is typical in the art to form three-dimensional catalyst particles by a molding technique. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the catalyst particle of Coupland et al. by any suitable molding technique, since the reference Coupland et al. teaches that the catalyst particle can be formed by any known manufacture method.



Allowable Subject Matter
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the claim would be allowable because the prior art of record does not disclose or fairly suggest the features: wherein said first and second sidewalls each independently have an external radius of curvature R1, R2 in said plane being 0.4-0.99 times the internal radius of curvature R of the tubular reactor, and wherein the maximum width D1 of the catalyst particle, measured in a plane defined perpendicular to the primary axis L, is less than 0.25 times the internal diameter D of the tubular reactor, and wherein 2 x R1 is greater than D1; and 2 x R2 is greater than D1, as recited in claim 1.
Claims 2-7, 11, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claims 8-12, the claims would be allowable because the prior art of record does not disclose or fairly suggest the features: wherein the ellipse of said elliptic cylinder has a major axis 2a and a minor axis 2b, and a radius of curvature R5 defined             
                
                    
                        
                            
                                a
                            
                            
                                2
                            
                        
                    
                    
                        b
                    
                
            
         being 0.9 - 1.10 times the internal radius of curvature R of the tubular reactor, and wherein the maximum width D1 of the catalyst particle, measured in a plane perpendicular to said primary axis L, is less than 0.25 times the internal diameter D of the tubular reactor, as recited in claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774